UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 29, 2011 ROBERTSON GLOBAL HEALTH SOLUTIONS CORPORATION (Name of registrant in its charter) Nevada 0-6428 88-0105586 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4215 Fashion Square Blvd. Suite 3 Saginaw, Michigan 48603 (Address of principal executive offices) Registrant's telephone number: (989) 799-8720 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 1.01 Entry into a Material Definitive Agreement. Robertson Technologies Licensing, LLC (“RTL”), a wholly-owned subsidiary of the Robertson Global Health Solutions Corporation (the “Registrant”), entered into a Software License Agreement (the “Agreement”) with Telemedicine Africa (Pty) Ltd., a South Africa Company (“Telemedicine Africa”) on September 29, 2011. The Agreement grants Telemedicine Africa the right to access and use RHealth Advisor, the Registrant’s interactive health knowledge management system.The Agreement includes the right to offer RHealth Advisor to companies incorporated in the South Africa Development Community. RTL will provide support and maintenance services, including periodic updates at no additional cost.The initial term of the Agreement is for 3 years, automatically renewing for successive one-year terms. The Agreement provides that RTL and Telemedicine Africa will license RHealth Advisor on a revenue share basis and will work together to establish pricing on a per client basis.RTL will receive 70% of the gross direct revenue from the sale of software licenses to clients. Robertson Health Services, Inc. (“RHS”), a wholly owned subsidiary of Robertson Global Health Solutions Corporation (the “Registrant”) entered into Extension Agreements with certain creditors and consultants, each of which hold unsecured Promissory Notes with extended maturity dates of September 30, 2011.Each note holder has agreed to extend the maturity date of his/her respective note(s) to December 31, 2011.Each note will continue to accrue interest at the same rate as was previously agreed to.The details of each note are as follows: Accrued Total Interest Principal and Note Interest as of Accrued Holder Relationship Rate Principal 9/29/2011 Interest Amgest Ltd. Affiliate of Shareholder / Director (2
